Citation Nr: 0720847	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-39 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased schedular rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  In January 2006, the Board remanded the 
veteran's claim for additional development.


FINDING OF FACT

The veteran's service-connected PTSD has resulted in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a total schedular rating for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected PTSD has 
rendered him totally disabled in both the occupational and 
social spheres of life.  For that reason he is requesting an 
increased schedular evaluation from a 70 percent disability 
rating to a 100 percent disability rating for his PTSD.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
in November 2003.)

The veteran's service-connected PTSD has been evaluated as 70 
percent disabling under the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2006).  
Under that code, a 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

As part of the January 2006 remand, the Board requested that 
the veteran be afforded a comprehensive VA examination in 
order to determine the current severity of PTSD.  The veteran 
was first provided an examination in February 2006.  The 
Appeals Management Center (AMC) deemed the examination 
insufficient for rating purposes and scheduled the veteran 
for another VA examination.  The AMC asked the new examiner 
to determine whether there was evidence of total impairment 
and whether the veteran was unemployable solely on the basis 
of his PTSD symptomatology.

In August 2006, the veteran underwent further examination 
pursuant to the AMC's request.  Because the August 2006 
examiner answered the questions regarding total impairment 
and unemployability in the affirmative, the Board finds that 
the veteran's PTSD has resulted in total occupational and 
social impairment.  Therefore, the criteria for an evaluation 
in excess of 70 percent, namely the criteria for a 
100 percent rating, are met.  Consequently, an increase to a 
total schedular rating is warranted for the veteran's 
service-connected PTSD.

After an interview and a review of the claims file, the 
August 2006 examiner reported that the veteran was receiving 
regular outpatient treatment for his PTSD at the VA Medical 
Center (VAMC) in Washington, DC.  He was receiving medication 
for his PTSD, as well as for his anxiety and depression.  The 
veteran complained of symptoms associated with PTSD, 
including intrusive thoughts, nightmares, startle response, 
hypervigilance, anger, and isolation.  On examination, the 
examiner reported that the veteran had past suicidal 
ideation, memory loss or impairment, slow and mumbled speech, 
persistent depression, violent outbursts resulting in 
impaired impulse control, and sleep impairment.

Regarding relationships, the veteran has been married five 
times with his most recent wife deceased.  He keeps in 
contact with his children but rarely sees them and spends 
most of his time alone.  The examiner stated that the veteran 
is completely isolated and is unable to interact productively 
with others, so he does not meet his work and family 
responsibilities.  With respect to employment, the veteran 
has not worked since approximately 1997.  The veteran claims 
that he cannot work because he is unable to get along with 
others, he has frequent outbursts, and he is unable to focus 
and concentrate, all as a result of his PTSD.

The examiner diagnosed the veteran with PTSD and major 
depressive disorder.  He assigned a Global Assessment of 
Functioning (GAF) score of 45.  The examiner provided an 
opinion that the veteran is completely socially and 
occupationally impaired due to his PTSD symptoms.  Although 
the veteran also experiences chronic back pain, the examiner 
stated that the veteran's social and occupational impairment 
would be complete even without the chronic pain.  The 
examiner also found that the veteran's PTSD severely affected 
the following areas of life:  employment, activities of daily 
living, routine responsibilities, family role, relationships, 
leisure activities, and quality of life.  In conclusion, the 
examiner stated as follows:

Total social and occupational impairment due 
to chronic, severe PTSD and depression.  
Symptoms such as intrusive thoughts, 
irritability, anger, hypervigilance, and 
hyperstartle response make it impossible for 
him to function in the workplace or socially.  
Memory and attention problems related to the 
PTSD also make it impossible for him to work.  
So, the PTSD causes a gross impairment of 
thought processes.  This veteran is 
unemployable solely on the basis of PTSD.  In 
other words, even without his chronic pain, 
the PTSD symptoms would render him 
unemployable.  It is more likely than not 
that the veteran is completely unemployable 
due to his PTSD alone.

VA treatment records from the Washington, DC VAMC also 
support a total rating.  The progress notes reflect symptoms 
and GAF scores similar to what was reported in the August 
2006 examination.  Pursuant to the Board's remand, records 
from the Social Security Administration (SSA) were also 
requested.  The SSA records that were obtained were not 
relevant because they consisted of outdated records dating 
from 1996 and earlier.

In view of the August 2006 examiner's competent and 
unequivocal opinion regarding the severity of the veteran's 
PTSD, the Board finds that the veteran is indeed totally 
impaired, both occupationally and socially.  The Board is 
cognizant that the veteran has not exhibited all of the 
symptoms set forth as examples in the criteria for a total 
rating.  However, such a disability picture does not prohibit 
the award of a total rating.  The criteria themselves 
specifically indicate that the list of symptoms is not 
exhaustive.  Additionally, the United States Court of Appeals 
for the Federal Circuit has held that the symptoms listed in 
the DSM-IV for PTSD are a supplement to the criteria in 
38 C.F.R. § 4.130 and VA may consider those symptoms 
identified in DSM-IV when rating PTSD claims.  Sellers v. 
Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Thus, because the 
veteran is totally impaired and unemployable solely as a 
result of his PTSD symptomatology, the criteria for a total 
rating are met.  For all the foregoing reasons, the Board 
finds that the claim for a total schedular rating for PTSD is 
granted.


ORDER

A total schedular rating for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


